DETAILED ACTION
The instant application having Application No. 16/816,248 filed on 11 March 2020 where claims 1-20 are presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 23 April 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Allowable Subject Matter
Claims 4-5, 12-14, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8-11, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Duong, Ta Nguyen Binh (FC2: cloud-based cluster provisioning for distributed machine learning) (Hereinafter Duong) in view of Wen et al. (U.S. 2019/0384649) (Hereinafter Wen).
As per claim 1, Duong discloses a method comprising: 
maintaining, by a management system, at least one data structure including configuration parameters for each one of a plurality of training clusters within a computing environment (see for example Duong, this limitation is disclosed such there is a cluster management mechanism for training clusters, the cluster management mechanism including parameter storage and filtering; p.1302 section 2.3. ); 
providing, by the management system, a listing of available training clusters a user terminal (see for example Duong, this limitation is disclosed such that a list of the cluster instance types available is considered; p.1309 section 8.2. The management system is provided for end users, offering an interface for the end users; p.1300 col.1);
receiving, by the management system, an indication of a selected training cluster from the listing of available training clusters from client (see for example Duong, this limitation is disclosed such that the appropriate resource is selected; p.1300 col.1); and 
providing, by the management system, a plurality of configuration parameters associated with the selected training cluster for use in attaching the selected training cluster to the client (see for example Duong, this limitation is disclosed such that parameter servers are in charge of maintaining parameters and exchanging computed gradients; p.1300 section 2.1),
wherein each training cluster of the plurality of training clusters locally stores one or more runtime libraries associated with a compute engine, and the instance of the user terminal is unaffiliated with a compute engine until after attachment of a selected training cluster to the instance (see for example Duong, this limitation is disclosed such that the frameworks provide programming supports and libraries; p.1300 section 2.1. Cluster schedulers perform dynamic provisioning of resources (i.e. “attachment of a selected training cluster”); p.1302 section 2.3).
Although Duong discloses providing, by the management system, a listing of available training clusters to a user terminal, receiving, by the management system, an indication of a selected training cluster from the listing of available training clusters from the client, providing, by the management system, a plurality of configuration parameters associated with the selected training cluster for use in attaching the selected training cluster to the client, wherein each training cluster of the plurality of training clusters locally stores one or more runtime libraries associated with a compute engine, and the instance of the user terminal is unaffiliated with a compute engine until after attachment of a selected training cluster to the instance, Duong does not explicitly teach that a client is an instance of a notebook client on a user terminal.
However, Wen discloses that a client is an instance of a notebook client on a user terminal (see for example Wen, this limitation is disclosed such that users access a computing environment through a collaborative web notebook application hosted on a Spark cluster; paragraph [0023]).
Duong in view of Wen is analogous art because they are from the same field of endeavor, distributed computing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Duong by using a notebook as taught by Wen because it would enhance the teaching of Duong with an effective means of providing a collaborative environment for clusters (as suggested by Wen, see for example paragraph [0023]).
As per claim 2, Duong in view of Wen discloses the method of claim 1, wherein each training cluster comprises one or more virtual nodes of one or more host systems communicatively coupled to the management system (see for example Duong, this limitation is disclosed such that a training cluster is composed of virtual machines (i.e. virtual nodes of one or more host systems); p.1303 section 3).
As per claim 6, Duong in view of Wen discloses the method of claim 1, further comprising determining the listing of available training clusters from the plurality of training clusters (see for example Duong, this limitation is disclosed such that the cluster schedulers perform dynamic provisioning of resources (i.e. “attachment of a selected training cluster”); p.1302 section 2.3).
As per claim 8, Duong in view of Wen discloses the method of claim 1, further comprising monitoring, by the management system, the instance of the notebook client and determining if a subsequent training cluster is selected (see for example Duong, this limitation is disclosed such that execution and status is monitored, collecting resource use information; p.1304 section 4.4).
As per claim 9, Duong in view of Wen discloses the method of claim 1, further comprising updating, by the management system, the listing of available training clusters (see for example Duong, this limitation is disclosed such that consideration of available [cluster] instances available is repeated; p.1306 col.1).
Regarding claim 10, it is a system claim having similar limitations cited in claim 1.    Thus, claim 10 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 11, it is a system claim having similar limitations cited in claim 2.    Thus, claim 11 is also rejected under the same rationales as cited in the rejection of claim.
Regarding claim 15, it is a system claim having similar limitations cited in claim 8.    Thus, claim 15 is also rejected under the same rationales as cited in the rejection of claim 8.
Regarding claim 17, it is a medium claim having similar limitations cited in claim 1.    Thus, claim 17 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 20, it is a medium claim having similar limitations cited in claim 6.    Thus, claim 20 is also rejected under the same rationales as cited in the rejection of claim 6.

Claims 3, 7, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Duong (FC2: cloud-based cluster provisioning for distributed machine learning) (Hereinafter Duong) in view of Wen (U.S. 2019/0384649), claim 3 as applied to claim 2 above, claim 7 as applied to claim 1 above, claim 16 as applied to claim 15 above, claim 19 as applied to claim 17 above, and further in view of Miserendino, JR. et al. (U.S. 2016/0260023) (Hereinafter Miserendino, JR.).
As per claim 3, Duong in view of Wen discloses the method of claim 2 (see rejection of claim 2 above), but does not explicitly teach the limitation wherein each training cluster further comprises an application programming interface (API) server configured to enable communication between the instance and the respective training cluster.
	However, Miserendino, JR. discloses the limitation wherein each training cluster further comprises an application programming interface (API) server configured to enable communication between the instance and the respective training cluster (see for example Miserendino, JR., this limitation is disclosed such that a training cluster is accessed using an API for communicating; paragraph [0023]).
Duong in view of Wen is analogous art with Miserendino, JR. because they are from the same field of endeavor, distributed computing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Duong in view of Wen by using an API to access a training cluster as taught by Miserendino, JR. because it would enhance the teaching of Duong in view of Wen with an effective means of using a management system server and its components to manage training clusters (as suggested by Miserendino, JR., see for example paragraph [0023]).
As per claim 7, Duong in view of Wen discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly teach the limitation wherein attaching the selected training cluster to the instance comprises adding metadata of the selected training cluster to metadata of the instance.
	However, Miserendino, JR. discloses the limitation wherein attaching the selected training cluster to the instance comprises adding metadata of the selected training cluster to metadata of the instance (see for example Miserendino, JR., this limitation is disclosed such that for selected training clusters to be accessed, established data is represented as metadata; paragraph [0036]).
Duong in view of Wen is analogous art with Miserendino, JR. because they are from the same field of endeavor, distributed computing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Duong in view of Wen by using metadata as taught by Miserendino, JR. because it would enhance the teaching of Duong in view of Wen with an effective means of using a management system server and its components to manage training clusters (as suggested by Miserendino, JR., see for example paragraph [0023]).
Regarding claim 16, it is a system claim having similar limitations cited in claim 7.    Thus, claim 16 is also rejected under the same rationales as cited in the rejection of claim 7.
Regarding claim 19, it is a medium claim having similar limitations cited in claim 7.    Thus, claim 19 is also rejected under the same rationales as cited in the rejection of claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R LABUD/Examiner, Art Unit 2196